Exhibit 10.8

 

THIRD AMENDMENT TO

AMENDED AND RESTATED

CERTIFICATE AND AGREEMENT OF LIMITED PARTNERSHIP OF

GLENARK ASSOCIATES LIMITED PARTNERSHIP

 

 

This Third Amendment to Amended and Restated Certificate and Agreement of
Limited Partnership of Glenark Associates Limited Partnership (the “Amendment”)
is made as of this 13th day of November, 2012 (the “Effective Date”), by and
between National Tax Credit Partners, L.P., a California limited partnership
(the “Limited Partner”), and Rhode Island Housing Development Corporation, a
non-profit corporation organized and existing under the laws of the State of
Rhode Island (“Rhode Island Housing”), with reference to the following facts and
circumstances:

 

A.        Glenark Associates Limited Partnership, a Rhode Island limited
partnership (the “Partnership”), was formed as a limited partnership under the
laws of the State of Rhode Island pursuant to a Certificate of Limited
Partnership, filed with Rhode Island Secretary of State on December 30, 1988,
which Certificate was subsequently amended by that certain Amendment to
Certificate, dated July 3, 1989, as subsequently amended by that certain Amended
and Restated Certificate and Agreement of Limited Partnership of the
Partnership, dated as of July 31, 1989, as further amended by that certain
Second Amendment to Amended and Restated Certificate and Agreement of Limited
Partnership of the Partnership, dated as of November 8, 2000 (collectively, the
“Amended Partnership Agreement”).

 

B.        The parties hereto desire to enter into this Amendment to provide for
the transfer of the interest of the Limited Partner in the Partnership.

 

NOW, THEREFORE, in consideration of the promises herein contained, and for such
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 

1.         Capitalized terms used herein have the same meanings as set forth in
the Amended Partnership Agreement, as amended, unless specifically defined
herein.

 

2.         As of the Effective Date set forth above, the Limited Partner hereby
transfers, conveys and assigns to Rhode Island Housing all of the Limited
Partner’s interest in the Partnership, including, without limitation, all
Profits, Losses, Cash Flow, and Sale or Refinancing Transaction Proceeds (the
“LP Interest”).

 

3.         As of the Effective Date, the Limited Partner shall have no further
right to receive any future allocations of Profits and Losses, any distributions
from the Partnership or any other funds or assets of the Partnership, nor shall
it be entitled to receive or to be paid by the Partnership any further payments
of fees (including fees which have been earned by are unpaid) or to be repaid
any outstanding advances or loans made by it to the Partnership.

 

4.         The Limited Partner, for itself, its general partner and its limited
partners, hereby releases Rhode Island Housing and the Partnership from any and
all claims, actions, causes of action, liabilities and obligations of any kind,
nature or description, relating to the business, operation, taxation, property
and affairs of the Partnership and which arise from any state of facts existing
from and before the Effective Date. 

 

5.         To the extent that the consent or approval of the Limited Partner was
required for any actions heretofore taken by Rhode Island Housing, as general
partner of the Partnership, or by the Partnership, relating to the business,
operation, taxation, property and affairs of the Partnership, the Limited
Partner hereby ratifies and approves such actions.

 

6.         Notwithstanding the withdrawal of the Limited Partner, each of the
remaining Partners hereby elect to continue the business of the Partnership.

 

7.            As a material inducement to the Limited Partner’s entering into
this Amendment, Rhode Island Housing represents and warrants to the Limited
Partner that the following are true and correct:

(a)        (i) The execution and delivery of this Amendment by Rhode Island
Housing and the performance of the transactions contemplated herein have been
duly authorized by all requisite corporate and partnership proceedings, and (ii)
assuming the due and proper execution and delivery by the Limited Partner, this
Amendment is binding upon and enforceable against Rhode Island Housing in
accordance with its terms.

(b)        Neither Rhode Island Housing nor the Partnership has received any
notice nor has knowledge of either a compliance violation or other issue
relating to any of the Housing Tax Credit rules or regulations or any fact or
circumstance which could give rise to such violation.

(c)        No proceeding before any federal, state, municipal or other
governmental department, commission, board or agency is pending against Rhode
Island Housing or, to the knowledge of Rhode Island Housing, threatened against
Rhode Island Housing pursuant to which an unfavorable judgment would restrain,
prohibit, invalidate, set aside, rescind, prevent or make unlawful this
Amendment or the transactions contemplated hereunder, nor does Rhode Island
Housing know of any reason to believe any such proceeding will be instituted.

(d)       Rhode Island Housing has incurred no obligation or liability,
contingent or otherwise, for brokerage or finders’ fees or agents’ commissions
or other similar payment in connection with this Amendment.

(e)        Rhode Island Housing is aware of the restrictions on transfer or
encumbrance of the LP Interest under the Partnership Agreement, as well as the
transfer restrictions imposed by the Securities Act of 1933, as amended, and
applicable state securities laws (collectively, the “Securities Laws”).  Rhode
Island Housing is able to bear the economic risk of its investment in the LP
Interest, is aware that it must hold the LP Interest for an indefinite period
and that the LP Interest has not been registered under the applicable Securities
Laws and may not be sold or otherwise transferred unless permitted by the terms
of the Partnership Agreement and the LP Interest is registered, or an exemption
from the registration requirements is available with respect thereto, under the
Securities Laws.  Rhode Island Housing is acquiring the LP Interest for its own
account and not with a view to resell, transfer or otherwise dispose thereof.

(f)        Rhode Island Housing is the Operating General Partner and, knows,
therefore, at least as much about the Partnership as the Limited Partner, is
experienced in financial transactions such as ownership of the LP Interest, and
understands the business and operations of the Partnership and its ownership and
operation of the Apartment Complex.

 

8.         As a material inducement to the Rhode Island Housing entering into
this Amendment, Limited Partner represents and warrants to Rhode Island Housing
that (i) the execution and delivery of this Amendment by Limited Partner and the
performance of the transactions contemplated herein have been duly authorized by
all requisite corporate and partnership proceedings of Limited Partner, and (ii)
assuming the due and proper execution and delivery by Rhode Island Housing, this
Amendment is binding upon and enforceable against Limited Partner in accordance
with its terms.

 

9.         This Amendment may be signed in any number of counterparts, each of
which shall be an original for all purposes, but all of which taken together
shall constitute only one agreement.  The production of any executed counterpart
of this Amendment shall be sufficient for all purposes without producing or
accounting for any other counterpart thereof.

 

10.         The Partners shall execute and deliver such further instrument and
do such further acts and things as may be reasonably required to carry out the
intent and purposes of this Amendment.

 

11.       Rhode Island Housing Development Corporation, in its capacity as
General Partner of the Partnership, hereby acknowledges and consents to the
foregoing transfer, conveyance and assignment of partnership interest from the
Limited Partner to Rhode Island Housing.

 

Except as set forth above, all of the terms and provisions of the Amended
Partnership Agreement remain unmodified and in full force and effect.

 

 

 

[Signatures on following page(s)]

 


IN WITNESS WHEREOF, this Amendment has been duly executed as of the Effective
Date.

 

RHODE ISLAND HOUSING:                           RHODE ISLAND HOUSING

                                                                             
DEVELOPMENT CORPORATION,

                                                                              a
non-profit corporation organized and existing

                                                                             
under the laws of the State of Rhode Island

 

 

                                                                             
By:  /s/Susan E. Bodington

                                                                             
Its:  Deputy Director for Programs

 

LIMITED PARTNER:                                         NATIONAL TAX CREDIT
PARTNERS, L.P.,

                                                                              a
California limited partnership

By:            National Partnership Investments LLC.,

a California limited liability company, General Partner

By    Bethesda Holdings I, LLC,

a Delaware limited liability company,

its member

By   AIMCO/Bethesda Holdings, Inc.,

a Delaware corporation,

its member

By  /s/John Bezzant

Name:  John Bezzant

Title:  Executive Vice President